.                                    ,,-.                .- -

                                                               :,..
                                                              .~                ,’“@~,/       s

              OFFICE         OF    Tw     .Al+ORNEY     GENERALS OF %XAS
                                               AUSTIN    .,~
GROYER   SEUERS
rnurwq    acwr+r.
                                                                       .)




   Honorab1e.A.W; Meadows, Director                                ]
   Texas A~ronautios~'Comnisslon
-Senate   Chamber .._.                                       ._'
   Austin, Texss ,. ..,
                      ;.     :
.'
   .Llh3ar sirr        .-, :. .




                                  ‘-
                         The           foll4mln



                                                              deral aid -is': .           :
                                                               roval of'the ~.
                                                               osas toscope: :::          .
                                                            orm to civil




                                                                            .
                         Establlsd an8 empower an OifXcial.or ~XL
                          0rfiaial:bod.y         to iapnauctita
                                        .eeguippe~
                         zshare or.the prografn.        ‘...,
                          ; .:.~‘..
         .’                               .’
 Eon. A. W. Keadowa, page.2

       “’ (b) Have legislationadequate for the de&ring
                an& protectionof airport approaohes, ~5
                such other legislationcs may be neoessary
                to vest in ito politic&l subdivisions all
                powers necessary to enable them to par-                 ..
                ticipate through the State as sponsors of
                airport projects.
      “‘(clRave no special tax on aviation fnollities,
                fuel, operations,or businesse,sthe proceeds
                of which are not used entirely for,aviatlon
                pprpoaes.
      no* (a)   Insure the operation of all public airports
                within its jurisdictionin the publio Interest,
                without unjust discriminationor unreasonable
                oharges.
      “‘(e)     Insure the propsr operation end maintenance of
                all public airportswithin its juHsaictlon.
      “’ (fl    Eake airports aevelopea with Feaeral aid avail-
                able for unrektricteduse by United States Govern-
                ment aircraftwithout charge other than an amount
                sufficientto cover the cost or repairing damage
                done by such aircraft.
      “‘(I31 Requlke the installationat all alrports.for
                which Federal fun&s have been provided of a
                stander& acoountingana fisoal reporting system
                satisfaotoryto the Auistrator..
      "'That sponsorsbZ projects be required to enter into
      contractswith the Civil AeronautlosAdmlnistratlcn
      insuring the propermeintehence and protection of
      airports davelopedwith Federal aid.ana their operation
      in the public interest.'
      W1l.l you plea&e inform this offioe if the statutes of..      .
      the State of Texas will meet all the requirements quoted
      in the above paragra$s?‘t

       The 49th Legislaturepassed an Act relating to aeronautics,
(V&non's Texas Session‘LewService, pp 5SC-5Cg) wLioh beonae of-
 fective September 3, 1945. This Aot.providcs for the Texas
 Aeronautlos Commissionto consist of three members. The purpose
 of said Act and the powers given said Coml5aion are as follo~~s:
                                                                          *   ‘.

                                                                                   ..

                                                                                   ’.



                                                                                   -.

                                                          ‘,
                 "880. 2. Deolaration.                    i-
                 :Xt is hereby deolared that the purpose of this
           Act Is to further the publio lnte.restan@ aeronautical
           progress by providingfor the protection',:ana       promotion
           snd'bevelopmentof-aeronautlos;by cooperatingin.ef-
     -     fscti-ng a uniformityof the laws relating to the aevel-
           cpmant of aeronautlaeLn t&e several states; by revialng’.
.~..       exietin&statutes relative to-the develppment and regu- .
     j' latlon of aeronauticsso as to grant-to :aState agenoy
           such powera and impose upon it such duties that the
           State may properly perform its functions relative to
           aeronsutioscilia effectivelyexercise its jurisaiotion
           over persons ana proper.@ within suoh jurisdlotion,may
          ~asaist~in'thepromntion of a state-wide system of air- ..
      .. ports, may~cooperatewith and assist the political
         .subaioisionaof this State in order thaC.those engage&
           illreron~utloeof every oharaoter tiy-ao-en&agewith              ..
      .:. the least posei’ole~rrestrictioas      consistent with the             :
           safety ana the rights of other person or persons; 'ana             ..
     ..'by providing for ooopertitlon       with the~federal.   authorities '
       ,.'in the aevelopaentof a national systdm of civil aviation
           aridfdr aoord%uationof the aeronautical aotivities         of
     +'thaae f&horlties antl'theauthorities of .thisSt&e \jy
           asslstin& in acoo@pllshing*-hepurposes of federal iegb-          .
      '...lationana .eliminatine;   <rostl.y aa    .unneoessary.auplSoation :.
        ~_.
          Of fnnotionepxoperly.in the _orovinoeof the Peaera
         :agenoiesb                                     !. -.
                                                .
      ~..       u**‘*       , j..                                         :
             Wjo. k...Gderal l?oworeand3Ntles of Comnission.--
       .     *subalvision2. The~Comm5.sezi.o~is empowered an&    5'
        directed to encourkge, fost&r,.ana assist in'the develoti
       'me&or aeronautiosd.nthis State, anb to enoouragf,the
     '~~~‘~establlshment
                      of airpdrts and other'air navlgatlon
     : ,faoiUtlee; but w&U n6.thave-authorityto promul&a.te
   c    rulea and regulationswhich ,mayimpose a greater restrid-     .
  ;.    tion upon qvtatlon than now k&ids, end shall have no
 ,      authbs'ltytomlmpoae eoonpmia~oontrol by way of regulationaI-5
             *sub8loislon.2. Legisl.ationr..It maj,rhommend neoes-
        sary legislationto sdvanoe the interests of the State in
        aeronautics'anb.representthe State in aeronautioalmatters .
        before federal agenaies and other State agenOieSw




          l
.
,~   ”   .




                    Hon.   A.   \?.   LieadOWs,   page   4




                               *Subdivision3. Financial Assistance. The Com-
                           mission may render financialassistance In the ao-
                           quisition, devclonmcnt,operation or maintenanceof
                           airports out of appropriationsmade by the Legisla-
                           ture for that purpose.
                               *Subdivision4. Authority to Contract. It may.
                           enter Into any contractsnecessary to the execution
                           df the powers granted it by this Act but shall have
         .                 no authority to enter into any contract or agreement
                           binding the State of Texas for the payment of any
                           monies which have not been speoific&llyauthorized
                           by appropriationof the LcCislature,nor shall it .
                           enter Into any oontraot or a;:reementbinding the
               ..          State of Texas in excess of the pov?crsherein
                           granted.
                               Vubdivision 5. The Commission 5kall have no :
                           authority to issue certificatesof convenienoa and
             .I..          necessity within the state of Texas.
                               YSubaivision6. The Commission shall c&duct
                           hearings snd shall make investigationas it may de&
                           necessary for the purposes of determining the looation,
                           type of oonstruotion,and the cost to the state of'
                           Texas of maintenance of emergency and all other classes
     .
                           of airports owned, operated, or directly financed in
                           whole or in part by the State within the State Of
                           Texas. It shall render assistancewithin its power,
                           not inconsistentwith this Act, to any suoh sub-
                           divisions of the State in procuring such aid as the
                           federal.goverhmentnay grant for the purpose oi
                           eetabliehing and maintaining airports.     '.-
                               "Sec. 7. Fedsral Aid.
                               Subdivision 1. Cooperationwith Government.
                           The Commission is authorized to cooperate with the
                           Government of the United States, and any agenoy or
                           department thereof, in the acquisition, construction,
                           improvement,maintenance and operation of airports
                           and other 'airnavigation facilities in this State,
                           and to comply with the provisions of the laws of
                           the United States and any regulationsmade there-
                           under for the expendituredf.federalmonies upon
                           such airports and other air navigation faoilities.
”   .



        Hon. A. IV.Liesdows, page 5

                 "SubdivisLon2. kuthority to Xeceive Federal
             konies for State and Xunioipalitles. It is authorized
             to aocept, receive, and receipt for federal monies and
             other monies, eithar public or private for and in be-.
             half of this State, or any,municipalitythereof,when
             authorized by the municipalityto do so for the ac-
             quisition, construction,Improvement,maintenance, and
             ogoration of airports and othar air navFCatlon facil-
             ities, whether such work is to be dono by the State pr
             by such municipalitiesor any other politics1 sub-
             division of the State of Texas aided by grants of aid
             from the United States, u?on such terms and conditions
             as are or may be prescribedby the Laws ofttne United
            .Statcsand any rules or regulationsmade thereunder,
             and it is authorized to act as agent of any municipality
             or other personsor person of this State upon the request
             of such munici,pality,
                                  or person or persons In accepting,
             reoelving, and receipting for such monies in its behalf
             for airports or other air~nevigationfacility _?urposes,
             and in oontractlngfor the acquisition, construction,
             improvement,maintenance,or operation of airports or
             other air navigation facilities,financed either in
            whole or in part~by federal monies, and the governing
             body of any such municipalityor other person or persons
             is authorized to designate the Commission as its agent
            for.such purposes and to enter into an agreement with
             it prescribing the terms aridconditionsof such agency
             in accordancewith federal laws, Tules, and re,qAstions
            and with this Act. Such monies as are paid over by the
            United State8 Government shall be retained by the State
            or paid over to said municipalitiesor other person or
             persons under such terms and conditionsas may be j+n-
            posed by the United States Government in making suoh    *
            grants.                                     .~~
                 **subdivision3.  Contracts- Law Governing. Al.1       '
            oontraota for the aoquisition, construction,tiprove-
            ment, maintenance, and operation of airports, or other
            airnavigation facilitiesmade by the commission, either
            as the agent of this State or as the ag%nt of any munioi-
            .palityor other person or persons shall be~mada pursuant
            to t;?e laws of this State, Governing the making of like
            contracts; provided, however, thatlnhere the acquisi-
            tion, construction,improvement,mcintenanoe, and
            operation of any airport, landing strip, or other air
            navigation facility is financed wholly or psrtially with
            federal money, the Commission,as agent of the State Or
            of any municipality or other person or persons thereof,
            may let contracts in the Iiltrnncr
                                             prescribed by the federal
            authorities, acting under the laws of the United states,
            and any rules or regulntionsmade thereunder, notwith-
            standing any other State law to the oontrary.
 Hon. A. W. Xeadows, page 6

            "Subdivision4. Disposition of Federal Funds. AlI
        monies accepted for disbursementby the Conmissionpur-
        suant to Subdivision 2 of this Section shall be deposited
        in the State Treasury, and unless-otherwiseprescribedby
        the authority from which the money is received, kept in
        seJerate funds, designated aooording to the purposes for
        which the monies mere made available,and held by the
        State in trust for such purposes. All monies are hereby
        appropriatedfor the purposes for which the same were made
        available, to be expended in accordanoewith federal laws
        and regulationsand with this Act. The Commission is
        authorized,whether acting for this State or as the ageat
        of any of its municipalitiesor otiiGr.person or persons,
        or when requested by the United statas Government or any
        agenoy or department thereof, to disburse suoh monies for
        the designated purposes, but this shall not preclude any
        other authorizedmethod of disbursement."
                                                                                 :.

      Artiole 1015c, Vernon's &rnotatea Civil Statutes, :>rovides
 in part as follows:
            *Section 1. All cities and towns, including Xome
       -Rule cities, in the State of Teexns,shall have power to
                                                                     “_



        build and purohase, to mortSa e and encumber any of the
        hereinafternamed.project and7or projects, to-v4.t:* * * '         .._
                                                                             .

        airports, and the-land upon which tile same are situated,
      ' either or.all, and the income therefrom and everything
        pertainingthereto aaquired or to be acquired and to
        evidence the obLi~3tion therefor by the issuance of bonds,
       ,notes or warrants, and to 'securethe payment of funds to
        purchase same or funds with xhich to construct and equip
        the same; 3nd 8s~additional security therefor,.bythe
        terms of such encumbrance,may grsnt to the purcboser
        under sale.or foreclosure thereunder,a franchise to
        operate the projeots herein enumeratedand properties
        so purchased for a term of not over txenty (20) years
        after purchase, subject to all Paws reGulatlnC seme
        then in iorce. No such obligationof any such projeot
        and/or projeots shall ever be a debt of said city or
        town, but solslz;a char&e u2on the properties of the
       'projectand/or projects  so enoumbered,end shall never
        be reokoned In determininG the power Of any such city
        or town to issue any bonds for any purpose authorized
        by law. (underscoringours)
.c'          nseo. 2. None of the projeots named in Seotion 1
        of this Act, nor the land upon which the same are
        situated,  shall’ever be sold until such sale is au-
        thorized by 3 majority vote of tho qualified Voters
        of such olty or town1 nor shall the same be encumber%d
Hon. A. W. Keadows, gage 7

    for Olorethan Pive'ThousandDollars ($sOOO), except
    for purchase money, or fuuds with which to construct
    and equip tha.stEe or to refund'ahyexisting ihdebted-
    ness lawfully created, mtil authorized in like mn-
    ner. Suoh vote in either case shall be ascertained
    at an election,which election shall be held and.
    notice thereof given as is provided in the case of
    the issuance of mmicipal bonds by.such cities and
    towns, *.* *VI
         "Sec. 4. It shail be the duty of the myor of
    such cities or towns to install an& maintain, or
    cause to be iostclled and maintained,'a coqlete
    system oftrecords and accounts showing the free
    servioe rendered, and the value thereof, and-
    showing separately the aE0unt.sexpended and/or
    set aside for operation, salaries,labor, materials,
    repairs, maintenance, depreciation,replacemnts,
    extensions, interest and the creation of a sinking
    fund to pay off such bohds ana indebtedness.
        "It shall likewise be'the duty of the superiu-
    tendent-ormanager of such project and/or projects
    to file with the mayor o? such cities or towns,
   snot later than Tebruary lst, a detailed report of
    the operations of such project and/or D:ojects for
    the year ending January 1st preceding, showing thz
    total sum of money oollaoted ana the balance due,
    as well.as the total disbursementsmade and the
    amounts rsmaihing.unaid as the result of operation
    of such projeot andPor project8 during such calendar
    year.
        "Failure or refusal on the part of tha raayorto
    install and maintain, or oause to be installed and
   maintained such systeu of records and accounts within
   ninety (9Oj days after the completion of such project
    and/or projects, or oh the part of such superintendent
    or manager, to file or cause to be filed such report,
    shall constitute a misdemeanor and, on conviction
   .thereof,such luayoror superintendentor manager shall
    be subjeot'toa fine of not less than One Hundred
   .Dollars($lOO), nor more than One Thousand Dollars
              ,
    _’




    \:                Eon. Ai W. t:eadowB, pats 8


                          .~~~~~~; ana any taxpayer residing within such city
                                 , or holder of such indebtedness,shnllhave
                          the right,by appropriatecivil action in tha Distriot
                          Court of the county in whioh such city or town IS
                          locate&, t0 enforce the provisions of this A0t.n
                          Art. 1269h is 12 Dart as follows:

    .;                          "Section 1. A-That the governing; body of any
                           incorporatedcity in this State'smy receive through      .
                           gift or dedicntioi?,end is hereby mpo:rered to ac-
                           quire, by purchase tilthoutconde,mationor by pur-
                           chase through condemnationproceedings,end thereafter
                          maintain and‘operateaa an airport, or lease, or sell,
                           to the Federal.Governmcnt,tracts of lend either within
                           or without the corporate limits of suoh city and within
                           the county in whioh such city is situated,and the Com-
                          ~ssioiiers~ Court of eny county my likewise acquire,
                          maintain and operate for like purpose tracts of land
                          within the limits of the county.
                                     \
                                *B-That the governing body of any incorporated
                          city inthis State my receive through gift or dedioa-
                          tion, and is hereby empovaeredto acquire by purchase
                          without condemnation,a&d thereaftermaintain and
                          operate as an airport, or lease, or sell to the     .
/.       .:               Federal Government, tracts of land without the oounty
                  :      .in which such city is situatea.;provided said tracts
                          are not within five (5) miles of another incorporated
                          city that has a population of more thanfifteenhundred
!                          (1500) people, aooording to the last preceding Federal
!                         .Census.
                                *C-That the gove'rningbody of any i&&orated
                          city in this State my, end is hereby empowered, to     -
                          acquire through condemnationproceedings,tracts of
                          iana located without the co.untyin which aaid city
                          is  located, proviaea said tracts of lend are within
                          six  (6) miles of the courityboundary .ofthe county
                          in which said oity is located, and axe not within
                          five (5) miles of another incorporated city having
                          a population in excess of fifteen hundred (1500)
                          people, accordFcg to the last preocding Federal
                          Census; and that said city my thereaftermintain
                          and operate as an airport, or lease, or sell, da
                          tracts to the Federal Government; provided, however,
          Hon. A. W.'tieadows,paCe 9

              that the grant herein nsde to acquire land through
              condemztion proceedings,without the county in whioh
              said oity is located, shall expire on Deoesber 31,
              1942, but that tracts of land acquired prior to that
              date, and under the authority of this Act, my con-
              time to be operated,leased, or sold, as provided
              $n this Act.
                   "D-In addition to the power herein granted, the
              Comissioners* Court of the sever01 counties of this
              State are hereby authorized to lease any airport that
.*            may be acquired by the comty, as herein provided, to
              any incorporatedcity or municipalitywithin such
i'   __       oounty, or to the Federal Govermert, for the purpose
              of maintainingand opereting an airport; and provided
              further that any incorporatedcity having acquired
 I            land for an airport, or an airport, under the authority
              of this Aot, shall have the right to lease said land or
./
 ,            said airport to the county in which said incorporated
              oity is looated.
                   W-In addition to the power which it may now have,
              the governing body of an incorporated city shall have
              the power to sell, convey, or lease, all or any portions
              of any airports heretofore established or.that my be
              hereafter established,or any land acquired unaer the .
              provisions of this Act, to the United St&es of America
              for any purpose deerLedby the Government of the united.    .
              States neoessary for h'ationelDefense, or foliair mail
              purposes, or ~snyother public purposei or to the State
              of Texas, or any branch of the State GOVGrLUimIt, or to
              any other person, firm, or corporation;to carry out
             .any purpose necessary or incidental to Mational Defense
              or training inoidentelthereto; and that such Covertig
              body shall provide rules and regulationsfor the proper
              use-of aqy suoh~airportsin connectionwith the purposes
              stated herein;;
                  Y3ec. 2. (a) For the purpose of oondeming or pur-
             chasing, either or both, lands to be used and mintained
             as provided in Section 1 hereof, and improvin& and equip-
             ping the same for such use, the govurnlng body of any
             city or the Oommissloners1 Court of any county; falling
             within the terms of suoh Section, may issue neCotioblc
             bonds of the oitg or of the county, as the case nay be,
             and levy taxes to proviae for the interest ard sirking
            Hon. A:W, LiGEdOwS, page 10

                 funds of any such bonds so issued, the authority'
                 hereby given for the issuance of such bonds and levy'
                 and collectionof such taxes to be exercised in~ao-
                 coraence nith the lmovioions of Chapter 1 of Title 22 of
                 the Devised civil Statutes of 1925.
                   n* * *

                  “Sec. 5.  Ahy airport acquired under and by virtue of
                the terms oi this Act shall be u&or the r;?anagementand
                control of the sovL:r:iih&
                                         body of the city or tne Co.mAs-
,               sloners* Court of the county acquirin{;the seme, which
                is hereby expiiesslgauthori;:
                                            ea and empowered to tiprove,
                maintain and conduct the soze as an airport, end for
                that purpose to EEIkGmid provide therein all necessary
                or fit Fn;provementsand facilities and to fix such
                reasonable oharges for the use .thercofns such governihg     '
                body or Conmissioners Court ShEll de6m fit, and to make
                rules and regulationsgoverning the use thereof. All     *~
                proceeds from such charges shall be devoted exclusively
                to the r;laintenance,
                                    upkeep, iru;,rovecent
                                                        ahd operation
                of suoh airport and the facilities, structuras,ana
                improvementstherein,* * *
                  "Sec. 4. That in addition to and exclusivesof'ahy
                taxes,whiohfiapbe 1GViea for thG interest and sinking
                fund of any bonds issued mder the .euthoAty of this
                Ad, the governing bodyof any city or the Comis-
                sioners' Court.of my county, falling withih the
    :           ternishereof, my and ishereby enpo:veredto levy end
                collect a special tax not to exobea for any 03e year
                five cents on each One iIundredDollars for the purpose
                of i3nproviy,,           mintaining a~aaconducting
                              operating,,.
                any airport which such ofty or county my acquire
                under the provisions of.this Act, and to provide all
                suitable StruOtWSS, EEa fecilities therein. Proviafa
                that nothing in this Act shall be cohstrued as authorizing
                any city or oounty to exceed the limits of indebtedness
                placed upon It under thG Constitution.~~
                Art.   12691 is in part as foU0w.s:
                 %ec. 1. All citias hav'inGa Do ulation of mre then
                one Hi.mdred.andSixty Thousand (1ii
                                                  0,000) inhsbifants
        .       eooording to the last preceding federal oensus shall
       Han, A. Tii; iil'eadows,
                             page 11

           h5V~ power to Bort(:aGe  End encumber their airports
           and everything pertainingtherato acquired, or to
           be acquired, to sccure~the   payment of funds to pur-
           oheso the sane or to build, improve, onlarge, extend,
           repair or construct any kind or oharaoter of pemanent
           ic;provenents,including bilildings,  repair shops end
           other structures,mid, 63 Edditimol si;ouritytherotor,
           by the terms of sucii~~ori~s~eor enouzbrance,my grant
           to the purchaser m&r sole or foreclosurethereuudor
           a franchi3G to o~orate OUC!Istzjort and the improve-
           nents situated thereon for a terz of not over thirty
           (30) years aftar suoh purchssse,subject to all 16~5
           regulating the sme then in foroe.     IGosuch obligation
           shall ever be a debt of such city, but solely a 6harge
           upon the ?ropertics so mrtgaged or encumberted,   and
           shell never be reckosad in deterr-ningthe power of
           such city to iss,ueany bonds for any purpose authorized
           by Law.
                Wee. 2. All cities having a population of mare than
         .,One mnared End Sixty Thousaml (150,000) inhabitantsac-
            COrahg   to tie kkst preceding federal cm&us shall have
            poner to pledge the incoznefrom their airports and
           everything pertaining thereto acquired, or to be acquired,
            to secure the paymnt of funds to purchase the scze or to
           build, inprove,:enlarge,extend, repair ox construct any
           ktid or characterof peivmccnt izlprovenents  $.mluding
          ~buildings,repair shops,and other structures, and, a8
           additional seourity tharofor; by the term of such
           pledge~may grant to the purchaser under snlc or fore-
            closurethereundera franohise to operate such airport
         . and the Foprovementssituatedthereon for a tern of
           not over thirty (30) years after such >urchcseL,,subject
            to all laws regulatingthe sooe then in foroe. So suoh
           obligation @ml.l.ever be a &ebt of such city, but solely
           .a ohErg upon the properties so mortgaged or enmzbared;
           and shall never be reokoned in datemining the power of
           any such oity to issue any bonds for any pLYpose EU-
           thorlzed by law.'
....
               "Sea. 3. Such
                           .' oitios shall have the power to issue
         ~'*notes or warrantsin any sum not to exceed the sum of One
            hundred :ThousandDollars (~lOO,OOO.OO)for suah purPosos
            without submitting such proposition to o vote of the
            qualified tarpEying voters. This law shall  tnke pre-
            oedenceover au oonflictingoity chox%sr provisiohs."



_-
                                                                                                    .
                                                                                                    *.   .

                                                                                                .




                                  Hon. A..&‘. Xeadowa, page 12

                                       Art. 12693 is in part as followrij
                                                                       I_
                 :
                                           "Seotion 1. IIn,aedition to 'thepowers which It
                                      ,&y now have, any city haviq a $opulatlon of aore
                                       tlmn forty thousand (i+O,OOO)inhabitants,acoording
                                       to the last.precedingFed6ral Ceqsus, s-hallhove
                                       power (d) to own, aalntain and operate an airport,
                                       either within or without, or partiallywithin and
                                      partially without, the corporntell&lts of suoh'
                                      city; (b) to construct,acquire by &i-ft,purchaSe,
                                      lease or the exeroise of the ripjhtof e&ant dozm~,
                                      Improve, 8nlarcf3,extend 0~ repair any airport, ccd
                                      to acquire by gift, purchase, lease or the exercise
                                      of the ri&ht of eminexitdomin, sands or rights lh
                                      land ln.fee simple In connectiontherewith; (0) to
                                      borrow rhoneyand issue its bonds or warrants to
                                      finance ia VIhOleor in part the COSt Of th8 aoqUiSi-
                                      tion, construction,improvement,!-enlargelnant, exten-
                                      aion or repair of~any airport; (d) to gresoribs and
                                      oollect rat86, fees, rents, ?GOuS or other Char588
                                      for the SerVioe and faciliti88afr”orbedby such
                                      airport;.and (a) to pledge to.the punctual payment
                                      of SaiP warragts and Interest thereon all or any
                                     apartof-the'inoo~e,rente, revenues, tolls or other'
                                      receipts derived from the operation OS such airport,
‘.                                    in addition to th8 taxen whioh shall be levied~..     .,~~
                                      annually~,for the payzent oftthe prlno.ipal-and
                 I’
                                     Anterest on 6ueh warrants. An.airportwithin the
                                     naanin&'bf this Aot shall include all lands and
                                    -bulldingsor other improvementsneoeasary orcon-
                        ..
                                      venLent in the.establishmantandpparation of an
:                     r :
                                     tiirport,and shall include.suohlands and ilzprove-
     _   ~. ‘.               .:      nents.as ar8,neoessary to assemble or manufaoture
            ,.                       'aircraftfor military or naval use8, or for any .'.
                                     ,othergovernmentalpurpose, and to provide housing
                                    -and offioe Spaoe for employees neoessary or inoldental.
                                     to suoi$purposes~~,
                              ,..         %eo. 2; Warrant8 may be authorized to be issued
                                      under this riotby or&lminoe~whichnay be adopted at the
                                      sme n8eting at whloh it Is lntroduoedby a majority of
                                      all th8 members of the &OV8rd.Iig body Of the city then
                                      in office.and shall take effect immediately upon adop-
                                      tion: Suoh warrants shall bear.lnterestat auoh rat8
                                      or rate8 not exoeedlng five (5) per.oentun per annum,
                                      payable Semi-anINalb, may be Dade payable CO bCar8r,
                                     .may be 5.none or more serias, may bear such data or
                                      dates, nay be 3.21
                                                       such denoziixiationor dcno~ationa,
             -- '.
.




    iion.A. W. E8abOWS. page 13

        my b8 peyable in suoh I;;ediI.m
                                      of paymnt, at such
        place or places, my aarry suoh registrationprivl-
        leges, my be subjeot to such term of rebexgtion,
        my be exsouted In such ame?, oiayboktain such
        tern, covsnanta and con8ltioh8,nnd.siaybe la such
        forin,either coupon or re&istercC,as suoh ordlnanoe
        or subrequent ordinance say provide. Said mrranta
        shell rcaturzannually ia ruch mounta so that the
        a%reGate Lzeunt.of ~l'ihCl&el GiXziaterest fcLI.ing
        due in each yaor &all be subotantiaUy equal ovcir
        a period not to exceed thirty (30) yr;arsfroa taeir
        bate. Seid warrants shall be colh et public or
        private sale at not less thah par. 5ai.d.warrsnts
        shell be necotisbl8 iaotrments within the fitioning
        of-the XaSotiab3.eInstrumentsLaw of this State.
        SalU warrants bearing the 8ishatCe of the officers
        in office.at tha date of the -swfng thereof shall
        be vali& and biding  oblii;ctiosenot&thst;mdiog thnt
        before th8 delivery thereof 3ad payiaentthorefor any
        or all of the persons whose slgaatuxesappear thereon
        ehall have ceased to be officers of thencity issuing
        th8 sea8.
           %ec. 3. lieoity ohall issue any warrzzts purs&nt
        to this Act in an aggregate azioutit
                                          in excess of One
        3.u1dr88en& Twenty-five ‘i'housend.%Llars
                                                (G125,OOO).
          "Sec. I+. No eleotio;lshau be necessary to authorize
       the issuanoe of warrants purcuant to this Act, but the
       aity shall comply with the provisionsof Chapter 163,
       Aots of the Forty-secomiLegislature,with reference
       to bi04ers au&.notice of 'intentionto -issueouch war-
       rants an& the rightto refe~ez.%um therein'speoified
       ahall apply.
          *Sec. 5. *{{henevereny oity shall iasu8 warrants
       pursuant to this Act, a tax sufficientto pay.when due
       the priuolpal and Interest on such warrants shell be
       1evieU annually and assessed, oollected ana paia in
       like ziannerwith other taxes of such city, provided,
       however, th%t if such warrents are peyeble from taxes.
       and a&33,tionallysecured by a pled&e of the incoras,
       rants, revenues; tolls, an& other receipts Derived
       fmlo tk8 operation of the airport for vf;?ich
                                                   suoh
       wal*rronts
                were issued, the tax to be &Zied'aOd.
       a8sesseQ by such olty may be reducea by the aC-:.oUt
                                                          of
       aoney on bend pledged to the payffient
                                            of the pX'iJd.pal
       ad interest of suoh warrants.
Iion.Ai Vi.!:eadows, pace 14

              “Sea. 6. The governing body of a city issuing
          warrants Pursuant to this Act shall prescribe by
          OrainanO8and Collect reaSOnable rates, fess, toll8,
          rentels or other char&es for the service and facilities
          furnishedby tb8 airport for which such werrants have
          bean iS8U8d. The rates, fees, tolls, rentale or other
          charCea so proscribed shell be suoh ae will prOdUC8
          revenues sufficient (a) to pay xhen due all warrants
          end interest thereon, for the Payinentof which such '
          revenues shall have been pledged.,includingreserves
          therefor; (b) t0 provide for all axPonses of operation
.   .     and nd.nt.enaoce of such airport, lncludln~reserves
         therefor.
              Veo. 7.   The governing body of the oity shell have
          the power to sell, convey, or lcese all or acy portion
          of such airports heretofore.estnblished, or that zay     ._ ~ ~
          be hereafter established, to ihe Enitad States of
          Anieriq?for the purpose of air noi or any other Publio     .
        -~p~poae;inoluding the Purpose of rurxegs for the landing
          of aircraft,the assemblu or nanufacture of airorsft
          or elrcraft parts, or any other Purpose deemed by the
          GOV63XiU8ntof the United States necessary for the
          national defense, or to the State of Texas or any
          branoh of the i?.tate
                              Governnentj or to any'zunicipality *
          for any such purpose, or to 'anyothcr:person,fir= or
          oorporatlonto carry out any neoessary or incidental
                   and thet suoh governi;?&
          pill-pOS8;                       body shall provide
          rules and rOgUlatiOnf3for th8 proper use Of'any suoh
          eirports,whether used for pleesur8,.8xperlnent,
          exblbition,conuneroial purpose, or for the national
         defense.
             “Seq. 8. Tha acquisitionand operetlon of an air-
        'port are'harebydeolarcd to ;be a public pUrpOS8 L&U e
         matter of pub110 neoasaity..
             nY* *

             Wea. 10. The powers oonferred by this Act shall be
         in addition end supple;nentalto the Dower8 conferred by
         any other lew, lnoludine any charter provision. Insofar
         as the provisions of this Act am inconsistentd.tJi the
         proviaionaof any other law, i.noludLr~gany charter pro-
         vision, the provisions of this Act shall be controllinC,
         If any provision of this Act, or the applicatiGn Of aunh
         provisionsto eny person, body or circuzbxtanae shall be
         held invalid;tha reminder of the Act, or the applica-
         tion of such provision to persons, bodies, norck-cm-
         stances other than as to which it is held invalid. 8hall
         not be affeoted thereby."
Lion.A. x. aJa40w0,      pa&~ 15


        Art. l269j-2   18 in pert an follower

              *Seotlon i. For the purpose of soourln& end main-
        taining the safe and eSiiolent operation and maintonano)
        of all publioti      owned or publicly operet6d  alrprtr,
        flying field8 .and lending field8 looeted wlthln 8 dis-
        tanoa of ten 1lO).Ipiloauoaputed by air llno rrom the
        then existing oity limits of any oity in the State OS
        Toxar having a opuletlon of two hundrctd end slghty-
        five thousand ( 85 000) inhabitants or more aaoordlng
        to the set prsosd   Qw     or 'any future Federal cenrua,
        and  to t robot the refotp, lives, and property      oi per-
        80118ownln& property      ln the vlaiaity or such airportr,
        fLyin flold8 and landing ilel+& from and artar the
        panrage of thle Aot, the right        power and authority 28
        hereby given to the City Cotmai1 OS suoh oltlea to ex-
        tend the llUiit8Of eaid oltle8 for the pur omf na;"d
        in thlr Aot, 80 a8 to inolude ulthln its 1L
        publlolg owned or publloly operated alrporte, rlJlng
        flsldr, and landing tleldr 4ing        within a dietanoe of
        ten f-10)~&lee in an air llno iron the thoL,Ori8tl&g
        oity  lfmita     end, in addition thereto, to inoludo all
        lands within iidl8tenoe not to exceed three thourand
        (3,&O)       r0et from the exterior limits of su6h alrporte,
        ilyltq Sirlde, 8ad lending ~rlelde, by tha p8s8a 8 oi
        an ordlnanoe extending the boundarlss of ruoh oi!      tier
        to inoludo the territory afor88al6, or 80 auoh thonoi
        a8 the City Counoll may ocumidw advl8abla to add to
        tho limit8 ot eald olty, and 8uoh lntorvonlng land a8
        the City counoll taaydoom nooornary end proper to
        #OOO~Qii#h thO~pIWpO808 Of thi8 AOtr
             *two. 2. Prom and ettor tho paeeago of 8ai6
        oI(Ltinoo, extending tho lie&t@ a8 aiore8ald, by tho
        City Council of 8uoh oitior,   aaid City Council @ma      ,_
        hare tho right, power, and authority to, by orialnal
        ordinanoo an6 othorwlso, pear. suoh ordl~anooe under
        tho goneral polioa jxmmr a8 may ba n4oorsary to pro-
        meto tho eafo and offlolont 0 ontion of wld       ublloly
        owned or operated airport8,  r & in& flol68, or f ending
        iloldi 0114, end to promote and protoot all alrplano8
        and othor rlylng omit in talkingoff from and 18ndfng
        at mid airport8, flying ileldr, or laading fielda,
        and partioularly inoluding the right to rsgulato and
        limit thought    of any building or other 8trUOtUrO    of
        whatever nature to be omoted, and to:bo looatsd,
        within a dlstenoe of three thourrand(3,000)    feet from



  -..
'Hon. A, w. ~.eadOW#, pago L6


          the OXtOri       lidtO   Of #UOh airport flying field   Or
          landin   field,     to a hai&t not to o&od    thlrtg (k!)
          f*e% With&      8 radiU8 Oi Ona thou&and (1,000) foot 8U+
          roundin 88ld airport, and, to a height not to OxOOOd
          8oVoUtY-fi** (75)fast       frownsaid Ona thousand l*OOO)
          i0.t baok t0 within #aid t-00 thou&and (3,000 f-t,
          m-AiA8 $raPlSho                   round   1.~01        to   th.   hi&N&t        QOrtiQn
          Of a 4 8UOh   *fn
                    b uiLQQ:o r ltr uo tu.p o .*
          Art. 7065W3       in in part an rOllOW8~
                  1
               "(4    m   Q~MOA who Qurohase#'aotor fuel iA the
          YtStO Of TeXaS, #Ad #A7 d~#tr lb uto        wh orlp p r o p r la to a
          -tOr     iUOl rOr US0 whon #U&k mtor fuel Qumharod br
          8UOh QOSSOJJOr U&d by 8uoh di#tributOr iOr OQomtlw
          or rop8llUing 84 ltatlon8ry ga# OnginO or traotor,
          US0 i r0r a6rloultural     p~rpO808,    motor boa%&, llroraf*,
          or for my     gurpoe* other ttm USa ta l mtor vohiol~
           03’OrS~kb Or fatonbod    to bo oporatod in nhob OF in
           Wrt UDOAMY Or tho publio highwag&, roSd8, Or Street8
           Of th8 St8tS~Of Toxae, on whloh a&Or iuol t+X haa beon
           RalU, olthw d.lrootly or tidlropt4, shall be r*Wded
           the 8ftIOU&Of luoh tax08 80 Q&i4 by the t%letribUtorr
           oxolu8lvo 0r the on* (1) per 0ant doduotlon al.lowOQ
           diStribUtOr8    Upon tho Sirat #alo, di8tribUtlOU Or U8o
           Of eiid plotor,   fuel, for oollootlng ah& rpznlttingth*
            tax and ror lva p o r a tlo anti aother ~088~8 in tho -or
           Mob SUbjOOt t0 tha li@tot$.oa8 and oondltiOal8de8oAbod
           'QIMlA,, Provided,     honoior, that no greater anOUUt 8hau
            be MfUUdiid thM ha8 beon        016 Lnto th0 TWISW         - aw
            mote?fuel. Tho tax aotueP l,ypaid br any dletribut~r
            OF QOMOA    Oh811 bo rOfund#Q aa DrbVidSd hOMiD On motor
            ill81 not Sub~aot t0 tho tat," -

             Art,        8, so.      1 oi tha Oonrtitution or nx8eB QroV~der,in                           ,
   part a8 fOlbW8l

                *All QrOQWtY in thin Stat*,  whathOE owned W
             AatUXSl QOrSOAS Or OOrQOMt~O~#,  'other bh8U IWLa%dr
             8haU bo texod  in prOpOrtIon to it8 valuema       ;.                                     .
                                                                                                      .
       -_.__. Art.       8,   300.   2 of    said    Con#t~tutiofk,            prod-be@     in   wt
   rOuOW81
                  “The LOgi818tUM my,                       by   Onam   18W8, OX-@     ho*
               taFtion pub110 property                      US8 t for pub110 purpo8*8t




      L              .
                                                                                     .




        xon. A. vi. Xeadows, page 17


             firt.    11,   Sec.   9 of   said   Constitution,   provides 3.n part
.      a8 follows:

                 "The property of counties, oitles, and towns,
             owned and held o~l,ySo;-public purposes, * * * and
             all other property devoted exolusivoly to the uso
             and bctnefitor the publlo shall be exempt from
             * * * tnxatlon.~
             Art. 7150 provides in part as follows:
                ,?Thefollows property shall be exempt rroa
            .taxstl.on;
                      to-witr
                     n* * *

                 "4. All i;roperty,ishetherreal or personal,
             balon&hg exclusively to,this State, or any
            .polltioalsubdivisionthereof, or tne United                                  :
             States,.* * *"
            The above are the statutes. thst have to do with the question .
       subtittedby you and, in our o$5nioE, authorize the following
       answe*s to the various parts thereof:
             04   'IheTexas Aeronautics Conmission is the oillpo~Yloia1   '
      - state body or organizationthat Is authorized to assist in the
    (. National Airport ?lan, ,butVieare unable to state whether sr Eat
        it is equipped to oonduot its share oi'leid program as we era
        without lnformatioaas to what its share therein may be, as Vie3.l
        as what it may be tialledupon ta do Ln making said .Alrport?lan
        effective.
            (b) It is our opinion that,the qbove quoted stat&es pro-
       vide Por the olearing and proteotion of airport approaches,azid
       that the.Qolltloalsubdlvlslonsreferred to In said statutes
       have the necessary powers to enable them to participate in alr-
       port projeots under the provisions of said statutes, but we do
       not find any statute authorizing the State to do more‘~than-oat
      .a8 ah agent oi such politioal SubdiVi,SiOESas may undertake to
       oonatruct airports. Said Comnlsslod'. is not authorized to
      'spend auy money in connection with establishing airports, except
       its own lhoidentalexpenses for salaries of a director and other
       employees; office expenses, traveling expenses, sto., and no
      ~moneyhaa been aQprOQriStedfor any O'therpWpOSeo
IIon.A. Iv.heaaows, page 18

     (0) K:eare uncertain es to What is mant,.by 3ubdiVis:OA (0)
Of your inquiry, but the part3 of the Constitution      end apritutea
hereinabovesot out exempt fron taxation all. aviution      fecilitiea
belonGing eXClU8iVely     t0 &Ad USod by the State, or a ~litical      lk
subdivisionthereof, or by the ;InitcdStates. City of irbileoe
vs. State, 113 S. %'.(2) 631, writ      refused. Provision i3 ala0
lcsdefor the refund of the &reater ?ortioA of any taxes that niay
b&.d    OA any ft.Iel~u~~d ii5 comectlon    with the opuration of air-
     .
     (al L'eore of the opinion that 3cid 3tritutca authorize the
Operation of all public eirgorts I.Athis State in the publio
interest and without Imjust disorir?lAotioAor UAreaooAablechargea.
     (0) said atntutes are also 3uffio5eAtto insure the proper
operation ecd mintenance of 011 public airport3 within this State.
     (f) &id statute3 authorize a coilpliance with all of the
lams of-the 5Aitad States and Amy re&.atioAs made thcreunaarfor
the ex+nditure of federal monies Uson airports and other air
navigatior.faoilities; therefore,we a-e of the opinion ,that
airport3 developedwith Federal Uid can be zmde available for
unrestricteduse by United States Goverruaontaircraftwithout
oharCe other thaanaA~amount sufficientto cover the cost of
repairing danage done by suoh aircraft, if this be required
under the laws of the United States.
       (g)     de fir.dno statute   specificallyauthorizingthe 'installa-
tion at each airport for which lederal funds have been provided a
standaid accounting      aAd fiscsl   reporttic system satisfadtoryto the
Adrdnistrstor,      but it is our O#.A~OA that sme is incldelitelly  au-
thorized,
                                                             '-
     The Texas Aeronautics COL&.SS~OA is sutiorized by k3d.g
statute3 to enter into any cootract mceaaary to the execution   of
the pov:arsgranted to it, but it ha3 no authority to biAd the state
of Texa3 for thenpayment of any abni~s that have not been 3geOifi-
aally authorizedby appropriationof tiie Legislature.    It doaa
have authority, Lowever, to act es azentof any  municipality, or
other person or persona, IA contraotiog for the aCquiaitioA,
construction,i;aprovomeAt, naLnteAaAoe, or operation of airports
or other air navigation faollitiea,fin&Aced either iA whole or
j.~part by federal aoniea, If authorized'todo so by 3uoh mAi-
cipality,~pera$A,or persona..,It ia our opinion, therefore, that
said Co&sai,on is authorized t0 enter intO COAtraOtswith the
     ,       _   *
.‘
         .




             Eon.      i:eadowa,,page19
               * A. ;;'.


             Civil Aeronautios CozmisaioAin3uriiq the 'properLWidteACACe arid
             protuotion of airports aOv010pd with Yederol aid and thtilropcrc-
             tiOA in the public interest, if and xS,cAauthorized to do ao by
             suoh munloipality,person or TArsons 2nd when a8r.wis in ac-
             cordame with federal laws, ml63 c::<rc:.;uletionsana with the
             Aot creating said Texas Aeroxutios iZozi3~ion.
                    Your atteztiorr~ikdirtictt-2 to tilefact, hxovcr, that the
             ospezidittire
                         of fedeiol zonief.i!zcam;;1;:;   out ti;ii:ctioc&l Airport
             Plnn.will likely be ~assod ups by fedezci mthoritiea nrd mny
             questionsnay be zizcd t2a.txi11 cot cxz viit:liA     tileabove
             general nroKers ta the zsttcrs subd.ttcd by SOU. i   wc:I outhorities
                                           --tsuctioG
             may clso uot apee rdth our co..,,           31: t!xz 3tc:utea;  there-
             fore. it PSGFbe rLeoessaryto coxid~r     ocot qucstlor.raised in the
             handling of-differentalGports.
                                                          Youra very truly,




                                                                 Jaq, 2. ,3assett
                                                                       .USiStaAt